El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Comparecen ante nos Luis Villafañe Fabián y Alberto Contreras Martínez, y solicitan la revocación de la senten-cia de culpabilidad emitida por el Tribunal de Primera Ins-tancia, Sala Superior de San Juan, por el delito de práctica ilegal de la medicina, Art. 9 de la Ley Núm. 22 de 22 de abril de 1931 (20 L.P.R.A. see. 39) en vista de que practi-caron la naturopatía sin poseer una licencia expedida por el Tribunal Examinador de Médicos (en adelante Tribunal Examinador). Por entender que se probó la culpabilidad de los acusados mas allá de toda duda razonable, con-firmamos.
W
El 6 de abril de 1992, el Ministerio Fiscal presentó acu-saciones contra Luis R. Villafañe Fabián y Alberto Contreras Martínez. Les imputó la comisión del delito de práctica ilegal de la medicina. Celebrados los incidentes procesales de rigor, se llevó a cabo el juicio ante tribunal de derecho el 17 de agosto de 1992. La prueba presentada consistió en los testimonios de los agentes Santiago Ginés Romero y Nivea Collazo Calderón, del Cuerpo de Investigaciones Cri-minales (CIC), y el testimonio pericial del Dr. Boyd Her-nández Collazo. Además, se presentaron como prueba do-cumental varios formularios que llenaron los agentes *139encubiertos en las oficinas de los acusados y cierta litera-tura relacionada con la medicina holística.
Según surge de la exposición narrativa de la prueba, la agente Collazo Calderón concertó una cita con Villafañe Fabián para el 22 de mayo de 1991 a las 10:30 a.m., en las oficinas de éste. Al comparecer al lugar indicado el día de la cita, Collazo Calderón observó un letrero que se presen-taba así: “Dr. Luis R. Villafañe Fabián, N.D.” y otro que tenía inscrito “Centro Biomagnético de Medicina Holís-tica”.
Al entrar al consultorio, una secretaria de nombre Janet la atendió y le entregó un documento sobre condiciones de salud y datos personales. Completado éste, Collazo Calde-rón pasó a la oficina privada de Villafañe Fabián y le in-formó que padecía de insomnio y estreñimiento. Este no la tocó ni examinó. Su intervención se limitó a entrevistarla. Además, nunca le dijo que era médico.
La agente indicó que Villafañe Fabián le explicó el uso curativo de los imanes para el tratamiento de sus padeci-mientos, la acostó en una camilla y le colocó varios imanes sobre el vientre y el estómago. Señaló que permaneció allí con los ojos tapados por espacio de treinta (30) minutos.
Posteriormente, Villafañe Fabián le indicó que se levan-tara y le explicó el tratamiento con campo magnético, le recomendó que siguiera una dieta naturista, que consu-miera vitaminas naturales y que utilizara enemas y se ad-ministrara lavados intestinales. Además, le entregó cierta literatura explicativa en torno a la dieta y a las vitaminas naturales recomendadas.
Por su parte, el agente Ginés Romero relató hechos si-milares con respecto a Contreras Martínez. Indicó que con-certó una cita con éste, a llevarse a cabo en las mismas facilidades en las cuales laboraba Villafañe Fabián. Ese día lo atendió una secretaria de nombre Janet, quien le pidió que llenara un formulario. Finalizado éste, pasó a la oficina privada de Contreras Martínez y, a preguntas de *140este último, le indicó que sufría de problemas estomacales. Contreras lo orientó sobre los hábitos alimentarios y, pos-teriormente, lo colocó en una camilla donde le aplicó el tratamiento con imanes, por un lapso de treinta (30) o cua-renta (40) minutos. Culminado el procedimiento, Contreras le entregó literatura sobre los hábitos alimentarios y el consumo de vitaminas. Recomendó, además, que se admi-nistrara dos (2) enemas de alfalfa y, si no mejoraba, un colónico.
De otra parte, el perito Dr. Boyd Hernández Collazo tes-tificó que los elementos básicos de un historial médico son los datos sobre hospitalizaciones del paciente, enfermeda-des que se han padecido, operaciones sufridas y enferme-dades de familiares cercanos. Señaló que un diagnóstico es la conclusión a la cual llegan los médicos luego de realizar un examen físico y, a veces, otras pruebas. Además, funda-mentándose en la supuesta condición que sufrían los agen-tes encubiertos, indicó que la práctica de la medicina exi-gía que se evaluara el historial médico de los pacientes, se examinaran sus signos vitales, se auscultara el tórax, el corazón y los pulmones, se palpara el vientre y se realiza-ran varias muestras de laboratorio.
A la luz de dicha prueba, el Tribunal Superior encontró a los acusados culpables de practicar ilegalmente la medi-cina y los sentenció a dos (2) años de reclusión, a cumplirse según el régimen de sentencias suspendidas.
Inconformes con dicha determinación, recurren ante nos Villafañe Fabián y Contreras Martínez. Señalan que erró el Tribunal de Primera Instancia al determinar que para practicar la naturopatía en Puerto Rico es indispensable poseer una licencia otorgada por el Tribunal Examinador; al declararlos culpables a base de acusaciones insuficien-tes; al concluir que la conducta desplegada por ellos se ubica bajo los elementos del delito de práctica ilegal de la medicina, y al limitar irrazonablemente su derecho consti-tucional a dedicarse a una profesión legítima.
*141La cuestión medular que se ha de resolver en este caso consiste en determinar si para practicar la naturopatía en Puerto Rico es necesario obtener previamente una licencia del Tribunal Examinador. En vista de la inexistencia de legislación específica en nuestro ordenamiento con res-pecto a la naturopatía, es necesario analizar la legislación general referente al campo de la salud y las disposiciones específicas relativas al Tribunal Examinador. Veamos.
A. En 1976, el Gobierno del Estado Libre Asociado de Puerto Rico aprobó la Ley de Reforma Integral de los Ser-vicios de Salud (en adelante la Ley de Reforma Integral), Ley Núm. 11 de 23 de junio de 1976 (24 L.P.R.A. see. 3001 et seq.). Esta tuvo, entre otros, el propósito de declarar la política pública del Estado Libre Asociado en el área de la salud y proveer para la reestructuración de los organismos públicos relacionados con la salud y para la reglamenta-ción y evaluación de todo el ámbito de la salud en Puerto Rico. Descripción Introductoria de la Ley Núm. 11 de 23 de junio de 1976.
En su Art. 2 dicha ley declara, en lo pertinente, que “la salud de nuestro pueblo merece y debe tener la más alta prioridad en las gestiones de su Gobierno” y que el Go-bierno “debe velar por que se preste[n] y ofre[zcan] a los habitantes de esta Isla servicios de salud de la más alta calidad y sin barreras de clase alguna que impidan el ac-ceso a dichos servicios”. 24 L.P.R.A. see. 3002.
Para implantar dicha política pública, la Ley de Re-forma Integral se hizo extensiva a todas las “profesiones de la salud”, las cuales la ley define como
... aquellas profesiones que están directamente relacionadas con la prestación de servicios profesionales de salud tales como la profesión médica, odontología, farmacéutica, administración de servicios de salud, nutrición y dietética, enfermería, fisiote-rapia, tecnología médica, terapia ocupacional, psicólogo, trabajo *142médico social, podiatría, terapia del habla, optometría, educa-ción en salud, quiropráctica, higiene y asistencia dental y otras similares. 24 L.P.R.A. sec. 3003(p) (Sup. 1995).
Además, con respecto a la reglamentación existente al momento de la aprobación de la ley específicamente rela-cionada con las distintas profesiones de la salud, el esta-tuto de Reforma Integral transfiere al Departamento de Salud todos los poderes que sobre ellas tenía el Departa-mento de Estado. 24 L.RR.A. see. 3009.
Forma parte de dicha reglamentación lo relativo a las juntas examinadoras de las distintas profesiones de la salud. Dichas juntas tienen, entre otras, la función de otorgar licencias profesionales y asegurarse de que las personas a las cuales se les otorgan cumplan con los requisitos mínimos de destreza, aptitud y conocimiento necesarios para ejercer competentemente la profesión de salud de que se trate. 24 L.P.R.A. see. 3010; Asoc. Drs. Med. Cui. Salud V. v. Morales, 132 D.P.R. 567 (1993).
Entre dichas juntas examinadoras se encuentra el Tribunal Examinador, que es el organismo encargado de autorizar el ejercicio de la medicina, acupuntura y osteología en Puerto Rico. 20 L.P.R.A. see. 34. El estatuto que lo creó le otorgó amplios poderes para reglamentar dichas profesiones en esta jurisdicción. Entre estos se destaca la facultad para denegar, suspender, cancelar o revocar cualquier licencia y emitir órdenes para poner a prueba a cualquier médico por tiempo determinado. 20 L.P.R.A. see. 34.
Aunque el estatuto creador del Tribunal Examinador no define per se qué constituye la práctica de la medicina, su Art. 9 especifica cuándo se considera que una persona ejerce ilegalmente dicha profesión. Este dispone que.
... se considerará como ejerciendo ilegalmente la medicina y cirugía o la osteología, cualquier persona que sin poseer una licencia expedida por el Tribunal escribiere, redactare o publi-care un aviso o anuncio pretendiendo estar capacitada legal-*143mente para ejercer la medicina o la osteología; ofreciere servi-cios, algún aviso, anuncio o cualquier otra forma; y que pretendiere estar capacitada para examinar, diagnosticar, tra-tar, operar o recetar para cualquier enfermedad, dolor, lesión, deformidad o condición física y/o mental o que lleve a cabo o se ofrezca por cualesquiera medios o métodos para examinar, diagnosticar, tratar, operar, o recetar para cualquier enferme-dad, dolor, lesión, deformidad, o condición física y/o mental, re-ciba o no remuneración por tales servicios. 20 L.P.K.A. see. 39.
Resulta pertinente aclarar la redacción de la segunda modalidad descrita en el tipo penal. Esta fue producto, a nuestro entender, de una omisión inadvertida del legisla-dor al enmendar el delito de práctica ilegal de la medicina mediante la Ley Núm. 1 de 25 de junio de 1986 (20 L.RR.A. sec. 31 et seq.). Dicha modalidad debe expresar: “ofreciere servicios de medicina u osteología por medio de algún aviso, anuncio o en cualquier otra forma”, según constaba antes de la mencionada enmienda y, a tenor con el deseo del legislador de intercambiar el término “osteopa-tía” por el de “osteología”. Ley Núm. 1, supra. Sólo así, ésta resulta coherente.
Ahora bien, se desprende de la disposición antes trans-crita que existen cuatro (4) modalidades del delito de prác-tica ilegal de la medicina. Así, se incurre en la práctica ilegal de la medicina cuando cualquier persona que, sin tener una licencia expedida por el Tribunal Examinador: (1) escriba, redacte o publique un aviso o anuncio preten-diendo estar capacitado para ejercer , legalmente la medi-cina o la osteología; (2) ofrezca servicios de medicina me-diante algún aviso, anuncio o en cualquier otra forma; (3) pretenda estar capacitado para examinar, diagnosticar, tratar, operar o recetar para aliviar cualquier enfermedad, dolor, lesión, deformidad o condición física y/o mental, o (4) lleve a cabo o se ofrezca por cualesquiera medios o métodos para examinar, diagnosticar, tratar, operar o recetar para aliviar cualquier enfermedad, dolor, lesión, deformidad o condición física y/o mental, reciba remuneración o no por tales servicios.
*144Tal conclusión se desprende claramente de una lectura integral del estatuto. Ésta revela un intento abarcador de penalizar toda conducta que pueda tener un efecto detrimental sobre los servicios de salubridad que se ofrecen a nuestros ciudadanos.
Al aplicar las normas anteriores al caso de autos, enten-demos que la naturopatía está prohibida por el artículo transcrito cuando se practica sin haber obtenido previa-mente una licencia del Tribunal Examinador.
La naturopatía, también conocida como “medicina natural”, constituye un área particular del amplio campo de la “medicina holística”. H.M. Rian, An Alternative Contractual Approach to Holistic Health Care, 44 Ohio St. L. J. 185 (1983). Ésta ha sido definida como:
... a distinct system of primary health care — a science,, philosophy, and practice of diagnosing, and preventing disease. Panfleto explicativo de y cursos del National College of Naturo-pathic Medicine.
En vista de dicha definición, se entiende que el doctor en naturopatía lleva a cabo las funciones siguientes:
Diagnoses, treats, and cares for patients, using a system or practice that bases its treatment of all physiological functions and abnormal conditions on natural laws governing the body: Utilizes physiological, psychological, and mechanical methods, such as air, water, light, heat, earth, phytotherapy, food and herb therapy, psychotherapy, electrotherapy, physiotherapy, minor and orificial surgery, mechanotherapy, naturopathic corrections and manipulation, and all natural methods or modalities, together with natural medicines, natural processed foods, and herbs and nature’s remedies. Excludes major surgery, therapeutic use of X-ray and radium, and use of drugs, except those assimilable substances containing elements or compounds which are components of bodily tissues and are physiologically compatible to body processes for maintenance of life. Dictionary of Occupational Titles, 3ra ed., Washington, D.C., Ed. U.S. Dept. of Labor, 1965, Vol. I, págs. 214-215.
Así, la naturopatía se propone tratar el cuerpo humano, a través de métodos naturales, con el fin de evitar las en-*145fermedades futuras y sanar las existentes. Por lo tanto, el doctor en naturopatía tiene que diagnosticar, tratar y cui-dar médicamente a sus pacientes.
Al comparar las funciones del naturópata con las funciones del médico tradicional, surge con meridiana claridad la similitud entre ambas. La única diferencia entre las respectivas funciones se circunscribe a los métodos utilizados para lograr vencer las enfermedades que aquejan el cuerpo humano, y ésta no es pertinente a la controversia de autos.
Por lo tanto, en vista de la concepción de la medicina del estatuto, el ejercicio de la naturopatía constituye una prác-tica de la medicina en Puerto Rico.
B. En apoyo de su apelación, los apelantes arguyen que, de un análisis gramatical del estatuto, se desprende que para incurrir en el delito de práctica ilegal de la medicina es necesario que se cumplan simultáneamente las circuns-tancias descritas en el tipo penal. Es decir, que se trata de elementos del delito, no sus modalidades.
Igualmente aducen que en ningún lugar de la ley crea-dora del Tribunal Examinador se definen los términos “me-dicina”, “diagnosticar” y “recetar” y, por lo tanto, se deben entender dichos términos en su definición médico-técnica. A base de dicha interpretación, los apelantes entienden que como los naturópatas no llevan a cabo el mismo proce-dimiento que los médicos para llegar a una conclusión con respecto a sus pacientes y a que no “recetan” fármacos, no se deben ubicar bajo los presupuestos del tipo penal. No tienen razón.
En primer término, aun cuando la conjunción “y” se considera copulativa, mientras que la conjunción “o” se considera disyuntiva, ambas “son de significado intercambiable y que si la legislación usa una de ellas y la intención evidente es la de que se debió usar la otra, se sustituye una por la otra”. R.E. Bernier y J.A. Cuevas Segarra, Aproba-*146ción e interpretación de las leyes de Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1987, Vol. 1, pág. 353. Véanse, además: Pueblo v. Mantilla, 71 D.P.R. 36, 42-43 (1950); Monllor & Boscio, Sucrs, v. Sancho Bonet, Tes., 49 D.P.R. 576, 579 (1936); Pueblo v. Febres Colón, 95 D.P.R. 172, 175 (1967); Pueblo v. Colón Rosa, 96 D.P.R. 601, 607 (1968).
Así, entendemos que en este caso la intención evidente es que se debió usar la conjunción “o” entre la modalidad relativa a ofrecer los servicios de medicina y la de pretender estar capacitado para examinar, diagnosticar, tratar, etc. A esos efectos, resulta pertinente que el propio Art. 9, supra, configura, como delito grave, varias modalidades adicionales. Entre ellas se encuentra la de anunciarse como especialista o como osteólogo sin poseer la licencia correspondiente. 20 L.P.R.A. see. 39. En consecuencia, re-sultaría incompatible que el legislador hubiese dispuesto, como arguyen los apelantes, que todo aquel que tan sólo se anuncie como especialista incurra en el delito de la prác-tica ilegal de la medicina; mientras que el que se anuncie como médico generalista no incurriría en responsabilidad, a menos que también pretenda estar capacitado para exa-minar, diagnosticar o recetar para cualquier enfermedad, dolor o lesión. Por lo tanto, nos es forzoso concluir que se trata de modalidades del delito. De lo contrario, llegaría-mos a un resultado absurdo. El Pueblo v. Ramos, 18 D.P.R. 993, 1004 (1912). Véase, además, Bernier y Cuevas Sega-rra, op. cit, pág. 357.
Más aún, ya para 1917, refiriéndonos a la disposición antecesora de la que hoy examinamos, y luego de anali-zarla frente a la versión original en el idioma inglés, dis-pusimos que las circunstancias expuestas en el tipo penal eran modalidades del delito. El Pueblo v. Ruiz, 25 D.P.R. 590, 592 (1917). Es decir, aun cuando se utilizaba la con-junción “y” en el estatuto pertinente, dispusimos con clari-dad que las circunstancias expresadas en el estatuto co-rrespondían a modalidades del delito, no a sus elementos.
*147En resumen, se configura el delito de práctica ilegal de la medicina siempre que se lleven a cabo cualesquiera de las actividades que el tipo penal expresa, sin haber obtenido previamente una licencia del Tribunal Examinador para el ejercicio de la medicina. Las circunstancias descritas en el tipo penal no constituyen elementos constitutivos del delito, sino las modalidades de éste.
Con respecto al argumento relativo a las definiciones médico-técnicas, los apelantes olvidan que nuestro Código Penal, cuyas disposiciones generales aplican a las leyes penales especiales en virtud de su Art. 5 (33 L.P.R.A. sec. 3005), dispone que “[l]as palabras y frases se interpretarán según el contexto y el significado sancionado por el uso común y corriente”. Art. 6 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 3021. En consecuencia, la interpretación del estatuto dependerá del significado sancionado por el uso común de dichos términos que conforman el tipo penal. A esos efectos, revisemos las definiciones comunes de éstos.
El vocablo “medicina” se define como “[cjiencia y arte de precaver y curar las enfermedades del cuerpo humano”. Diccionario de la Lengua Española, 19na ed., Madrid, Ed. Espasa-Calpe, 1970, pág. 860. Igualmente, el vocablo “diagnosticar” significa “[djeterminar el carácter de una enfermedad mediante el examen de sus signos”, id., pág. 472, y el vocablo “recetar” significa prescribir un medicamento, con expresión de su dosis, preparación y uso”, íd., pág. 1112.(1)
De una simple lectura de dichas definiciones, y al compararlas con las funciones del naturópata, no cabe la menor duda de que la práctica de la naturopatía está in-*148cluida, según nuestra legislación, dentro del concepto de la práctica de la medicina. A nuestro entender, no puede ser de otro modo, pues según el propósito protector de la legis-lación de salubridad, todo profesional, cuyas funciones sean el tratamiento del cuerpo humano para erradicar las enfermedades y mantener la buena salud, llámese natu-rista, ortopeda o generalista, estará cubierto por los esta-tutos que reglamentan la práctica de la medicina. Nos ha-cemos eco del Tribunal Supremo de Florida cuando indicó:
...insofar as he prescribed a proper diet to cure or alleviate the specific medical problems he diagnosed, Reams “treated” the illnesses of his patients. We reject the argument that because the substances “prescribed” were vitamins or food rather than “medicines” as the word is generally used, Reams did not treat diseases in the medical sense. Reams v. State, 279 So. 2d 839, 842 (1973).
C. La conclusión a la que hoy llegamos reafirma la co-rriente mayoritaria existente, en Estados Unidos con res-pecto a la reglamentación de la naturopatía como práctica de la medicina. Ello es en ausencia de disposición por parte de nuestra Asamblea Legislativa para crear una reglamen-tación particular al respecto.(2) Al presente, tan sólo un puñado de estados de la unión americana han reglamen-tado la naturopatía como una profesión de la salud sepa-rada y distinta de la medicina tradicional. Véanse: 2 Alaska Stat. Sec. 08.45.020 et seq. (1995); 10A Ariz. Rev. Stat. Ann. Sec. 32-1521 (1986); 11A Conn. Stat. Ann. Sec. 20-37 et seq. (1989); 2 D.C. Stat. Ann. 2-3309.1; 25 Hawaii Stat. Ann. Sec. 455-1 (1985); 37 Mont. Stat. Ann. Sec. 26-401; 52 Or. Rev. Stat. Sec. 685.010 et seq.; 18 Wash Stat. *149Ann. 36A.030. La mayoría de los estados requieren a los naturópatas, previo a la práctica de su profesión, obtener una licencia para practicar la medicina. Véanse, entre otros: Williams v. State Ex Rel. Med. Licensure, 453 So. 2d 1051 (1984); State v. Howard, 337 S.E.2d 598 (1985); People v. Ray, 456 N.E.2d 179 (1983); Reams v. State, supra, pág. 842.
Afortunadamente, nuestros pronunciamientos con res-pecto a la naturopatía se materializan en el contexto del caso de autos, en el que la práctica irrestricta de la natu-ropatía no ha causado grandes problemas y no bajo cir-cunstancias más severas, en que esté en juego la pérdida de la vida humana. State v. Howard, supra. La salud y la vida humana son valores jurídicos de la más alta jerarquía. Su protección requiere el ejercicio máximo de las prerrogativas gubernamentales. Sólo así hacemos viable la consecución de los objetivos de la Ley de Reforma Integral.
HH HH HH
En la faceta procesal del caso, los apelantes alegan que se les procesó a base de acusaciones insuficientes. No tie-nen razón.
La Regla 35 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, dispone los datos que deberá tener toda acusación válida. En particular, su inciso (c) exige, en lo pertinente, que toda acusación contenga “[u]na exposición de los hechos esenciales constitutivos del delito, redactada en lenguaje sencillo, claro y conciso, y de tal modo que pueda entenderla cualquier persona de inteligencia común”. 34 L.P.R.A. Ap. II. Así, la acusación debe incluir todos los elementos del delito imputado, expresados en un lenguaje que esté al alcance de la comprensión del ciudadano promedio. Esta exigencia está íntimamente relacionada tanto con el principio de legalidad que rige nuestro ordenamiento penal, Art. 8 del Código Penal de Puerto *150Rico, 33 L.P.R.A. see. 3031, como con los requerimientos que impone el debido procedimiento de ley.
Sin embargo, al analizar la suficiencia de las acusaciones éstas deben interpretarse con liberalidad, pues ellas "deben informar a los acusados de qué se les acusa, pero no es para ello necesario seguir ningún lenguaje estereotipado o técnico o talismánico”. Pueblo v. Calviño Cereijo, 110 D.P.R. 691, 694 (1981). No es necesario que se incluya la modalidad específica del delito por el cual se acusa, Pueblo v. Santiago Cedeño, 106 D.P.R. 663 (1978), excepto cuando se trate de modalidades de agravación. Pueblo v. González Olivencia, 116 D.P.R. 614 (1985). “Puede afirmarse, en fin, que la suficiencia de una acusación se evalúa en forma liberal en cuanto al lenguaje utilizado en la imputación del delito, aunque en forma rigurosa en cuanto a la necesidad de imputar todos los elementos del mismo”. E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1993, Vol. III, pág. 149.
Analizadas las acusaciones, a la luz de los elementos del delito de práctica ilegal de la medicina y de los anteriores señalamientos, entendemos que éstas son suficientes para imputar con válidez el delito de práctica ilegal de la medicina.
Como indicamos antes, se configura el delito de práctica ilegal de la medicina cuando, sin tener licencia expedida por el Tribunal Examinador, cualquier persona: (1) escribe, redacta o publica un aviso o anuncio pretendiendo estar capacitado para ejercer legalmente la medicina o la osteología; (2) ofrece servicios de medicina u osteología mediante algún aviso, anuncio o cualquier otra forma; (3) pretende estar capacitado para examinar, diagnosticar, tratar, operar o recetar para cualquier enfermedad, dolor, lesión, deformidad o condición física y/o mental, o (4) lleva a cabo o se ofrece por cualesquiera medios o métodos para examinar, diagnosticar, tratar, operar o rece-*151tar para cualquier enfermedad, dolor, lesión, deformidad o condición física y/o mental, reciba remuneración o no por tales servicios.
Por otro lado, ambas acusaciones indican, en lo perti-nente, que los acusados,
"... ilegal, voluntaria, malicios[a], criminalmente y sin tener licencia expedida por el Tribunal Examinador de Médicos ... para ejercer la profesión de la medicina en P[uerto Rico], ofrefcieron] servicios como Médico y pretendieron] estar capacitado[s] para examinar, diagnosticar, tratar o recetar para cualquier enfermedad, dolor, deformidad, condición física o mental; examinando, diagnosticando y recetando como médico ....’’Alegato de los apelantes, pág. 6.
Así, se desprende de una sencilla lectura de las acusa-ciones que ambas indicaban con claridad que los apelantes, sin tener licencia expedida por el Tribunal Examinador, “ofreci[eron] servicios como [mjédico y pretendieron] estar capacitados para examinar, diagnosticar, tratar o recetar para cualquier enfermedad, dolor, deformidad, condición fí-sica o mental; examinando, diagnosticando y recetando como médico....”. Id. Es decir, ambas acusaciones incluye-ron todos los elementos del delito de práctica ilegal de la medicina y, por lo tanto, informaron debidamente a los apelantes del delito por el cual se les acusó. Chiesa Aponte, op. cit.
No incurrió en error el tribunal sentenciador, por cuanto las acusaciones, a base de las cuales se procesó criminal-mente a los acusados, eran suficientes para imputar el de-lito de práctica ilegal de la medicina.
IV
De otra parte, los apelantes señalan que erró el foro de instancia, ya que la sentencia dictada les viola su derecho constitucional a dedicarse a una profesión legítima. No es-tamos de acuerdo.
*152 Como manifestación de su poder regulador (police power), el Estado tiene una extensa discreción para regular y controlar la práctica de las profesiones con el fin de proteger la salud y el bienestar públicos. Román v. Tribl. Exam, de Médicos, 116 D.P.R. 71, 79 (1985). En el ejercicio de ella, éste “puede prohibir la práctica de una profesión, a menos que primero se obtenga una licencia, permiso o cer-tificado de alguna entidad u oficial examinador”. Col. Ing. Agrim. P.R. v. A.A.A., 131 D.P.R. 735 (1992).
Aun cuando los ciudadanos tienen un derecho constitucional a dedicarse a la profesión u ocupación de su predilección, dicho derecho no es absoluto. Art. II, Sec. 16, Const. E.L.A., L.P.R.A., Tomo 1. Ese derecho está subordinado a las condiciones que razonablemente imponga la Asamblea Legislativa en el ejercicio del poder reglamentador que posee en beneficio de los ciudadanos. Pérez v. Junta Dental, 116 D.P.R. 218, 233 (1985); Op. Sec. Just. Núm. 1973-13. “Semejantes condiciones no privan a los ciudadanos de sus profesiones, sino que las regulan por razones del eminente interés público de que están revestidas.” Asoc. Drs. Med. Cui. Salud V. v. Morales, supra, pág. 586, y casos allí citados.
En vista del alto interés público que subyace a este tipo de reglamentación, el estándar aplicable, cuando ésta es objeto de ataque constitucional, es de racionalidad. Es decir, la reglamentación se sostendrá siempre que se justifique la racionalidad de los requisitos adoptados en conformidad con la política pública del estado. Asoc. Drs. Med. Salud V. v. Morales, supra; Román v. Tribl. Exam, de Médicos, supra, pág. 79; Pérez v. Junta Dental, supra.
Examinado el delito de práctica ilegal de la medicina, según aplicado a la práctica de la naturopatía, a la luz de las expresiones anteriores, surge con claridad una relación racional entre dicho estatuto y la política pública del Estado cuando de cuestiones de salubridad se trata. *153Como indicamos anteriormente, la política pública del Es-tado Libre Asociado en materia de salud exige un esfuerzo gubernamental para lograr que se presten y ofrezcan a nuestro Pueblo servicios de salud de la más alta calidad. Dicha calidad tan sólo se logra al imponer a las profesiones pertinentes unos requisitos de estudios avanzados y espe-cíficos que garanticen un alto grado de competencia profe-sional y de conocimientos.
En Estados Unidos se ha llegado al mismo resultado nuestro, ante ataques constitucionales a la negativa de los estados de reconocer la naturopatía como una profesión distinta y separada de la medicina tradicional. Se ha en-tendido que las Asambleas Legislativas no tienen obliga-ción alguna de reconocer a la naturopatía como profesión de salud separada y que tal proceder no violenta derecho constitucional alguno de las personas que desearían dedi-carse a su práctica. Véanse: Davis v. Beeler, 207 S.W.2d 343 (1947), apelación desestimada por falta de una cues-tión constitucional sustancial, 333 U.S. 859 (1948); Taylor v. State, 291 P.2d 1033 (Okl. 1955), apelación desestimada por no plantear una cuestión constitucional sustancial, 352 U.S. 805 (1956); Hitchcock v. Collenberg, 140 F. Supp. 894 (D. Md. 1956), confirmado, 353 U.S. 919 (1957); Stuart v. Wilson, 211 F. Supp. 700 (N.D. Tex. 1962), confirmado, 371 U.S. 576 (1962).
Así, en Idaho Ass’n, Etc. v. U.S. Food and Drug Admin., 582 F.2d 849 (4to Cir. 1978), cert. denegado, 440 U.S. 976 (1979), luego de hacer un recuento de las decisiones esta-tales que sostuvieron la potestad de las respectivas Asam-bleas Legislativas de exigir a los naturópatas el mismo en-trenamiento que a los médicos cirujanos y mantener la naturopatía dentro del campo de la medicina tradicional, el Cuarto Circuito de la Corte de Apelaciones de Estados Uni-dos indicó:
We conclude that the naturopaths’ various constitutional claims depend on a single underlying contention: that a state *154must recognize naturopathy as a discipline distinct from the orthodox practice of medicine whose practitioners are entitled to licensing requirements different from those imposed on other physicians. If the naturopaths are correct in this assertion, their other contentions may well have merit, but if it fails, all of their claims must fall with it. In light of the decisions of the Supreme Court that we have reviewed, we find that the natu-ropaths’ basic claim has been firmly, repeatedly, and authoritatively rejected. Idaho Ass’n, Etc. v. U.S. Food and Drug Admin., supra, págs. 853-854.
En resumen, la reglamentación, aquí en controversia, no padece de defecto constitucional alguno en su aplicación a la práctica de la naturopatía.
V
Con respecto a la apreciación de la prueba, los imputa-dos señalan que la conducta manifestada por ellos no cons-tituye la conducta tipificada en su delito de práctica ilegal de la medicina. Tampoco tienen razón.
De los testimonios de los agentes encubiertos que testi-ficaron en el juicio se desprende que ambos imputados mantienen oficinas con letrero que les identifica como “Centro Biomagnético de Medicina Holística” con el propó-sito de ofrecer sus servicios al público, recibir pacientes y tratar sus enfermedades. Ambos imputados recibieron en sus oficinas a los agentes encubiertos, les administraron un cuestionario sobre problemas de salud y hábitos ali-mentarios, les trataron las supuestas enfermedades me-diante métodos biomagnéticos y les recetaron medicamen-tos naturales para remediar los males físicos reportados. Todo esto sin haber obtenido previamente una licencia del Tribunal Examinador.
En consecuencia, no tenemos duda de que en el juicio se probó, más allá de toda duda razonable, que los imputados practicaron ilegalmente la medicina. Ciertamente, la evi-dencia presentada produce convicción moral en una con-ciencia exenta de preocupación o en “un ánimo no *155prevenido . Regla 10 de Evidencia, 32 L.P.R.A. Ap. IV. Véanse: Pueblo v. Rivero, Lugo y Almodóvar, 121 D.P.R. 454, 472 (1988); Pueblo v. Ortiz Morales, 86 D.P.R. 456 (1962).

Por los fundamentos que anteceden, procede la confir-mación de las sentencias emitidas en el caso de autos.


Se dictará la sentencia correspondiente.

El Juez Asociado Señor Rebollo López disintió sin opi-nión escrita. El Juez Asociado Señor Fuster Berlingeri emi-tió una opinión disidente, a la cual se unió la Juez Asociada Señora Naveira de Rodón.
— O —

(1) En cuanto a la palabra “medicamento”, ésta se define como “[e]ualquiera substancia, simple o compuesta, que, aplicada interior o exteriormente al cuerpo del hombre o del animal, puede producir un efecto curativo”. Diccionario de la Lengua Española, 19na ed., Madrid, Ed. Espasa-Calpe, 1970, pág. 860.


(2) Actualmente se encuentra ante la consideración de la Asamblea Legislativa el P. del S. 1032 de 16 de febrero de 1995, 12ma Asamblea Legislativa, 5ta Sesión Ordinaria, cuyo propósito es reglamentar la práctica de la naturopatía y crear los organismos encargados de administrar dicha reglamentación. Este esfuerzo consti-tuye la renovación de varios intentos fallidos de implantar la naturopatía como una profesión de la salud independiente de la medicina tradicional. Véanse: P. del S. 1369 (1992); P. de la C. 1648 (Í992); P. del S. 898 de 10 de marzo de 1983, 9na Asamblea Legislativa, 3ra Sesión Ordinaria.